DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11259227. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.
Claim 1 of the current application
A method for performing handovers based on random access channel (RACH) capabilities, the method comprising: comparing a RACH capability of a wireless device with a RACH capability of one or more neighboring access nodes, wherein the RACH capability of each neighboring access node is associated with a type of access node; and based on the comparing, selecting a target access node from the one or more neighboring access nodes, wherein a handover is performed of the wireless device to the target access node.
Claim 1 of the Patent
A method for performing handovers based on random access channel (RACH) capabilities, the method comprising: comparing a RACH capability of a wireless device with a RACH capability of one or more neighboring access nodes; based on the comparing, selecting a target access node from the one or more neighboring access nodes, wherein a handover is performed of the wireless device to the target access node; and wherein the RACH capability includes a range at which each of the wireless device and the one or more neighboring access nodes can transmit RACH messages.
Claim 6 of the Patent 
wherein the RACH capability of each neighboring access node is associated with a type of access node.
Claim 9 of the current application
A system for performing handovers based on random access channel (RACH) capabilities, the system comprising: a processing node; and a processor communicably coupled to the processing node, the processor being configured to perform operations comprising: obtaining random access channel (RACH) capabilities of a wireless device attached to a serving access node and one or more neighboring access nodes communicably coupled to the serving access node, wherein the RACH capability of each neighboring access node is associated with a type of access node; and identifying, based on the RACH capabilities, a target access node from the one or more neighboring access nodes, wherein a handover is performed of the wireless device to the target access node.
Claim 8 of the Patent
A system for performing handovers based on random access channel (RACH) capabilities, the system comprising: a processing node; and a processor communicably coupled to the processing node, the processor being configured to perform operations comprising: obtaining random access channel (RACH) capabilities of a wireless device attached to a serving access node and one or more neighboring access nodes communicably coupled to the serving access node; identifying, based on the RACH capabilities, a target access node from the one or more neighboring access nodes, wherein a handover is performed of the wireless device to the target access node; and wherein the RACH capabilities include ranges at which each of the wireless device and the one or more neighboring access nodes can transmit RACH messages.
Claim 14 of the Patent
wherein the RACH capability of each neighboring access node is associated with a type of access node.
Claim 17 of the current application
A processing node for performing handovers based on random access channel (RACH) capabilities, the processing node being configured to perform operations comprising: instructing a plurality of neighboring access nodes to share random access channel (RACH) capabilities with each other; identifying a RACH capability of a wireless device attached to a serving access node from among the plurality of neighboring access nodes; and selecting a target access node from among the plurality of neighboring access nodes based in part on matching the RACH capabilities of the wireless device with each neighboring access node, wherein the RACH capability of each neighboring access node is associated with a type of access node, wherein a handover of the wireless device is performed to the target access node.
Claim 15 of the Patent
A processing node for performing handovers based on random access channel (RACH) capabilities, the processing node being configured to perform operations comprising: instructing a plurality of neighboring access nodes to share random access channel (RACH) capabilities with each other; identifying a RACH capability of a wireless device attached to a serving access node from among the plurality of neighboring access nodes; selecting a target access node from among the plurality of neighboring access nodes based in part on matching the RACH capabilities of the wireless device with each neighboring access node, wherein a handover of the wireless device is performed to the target access node; and wherein the RACH capabilities include ranges at which each of the wireless device and the plurality of neighboring access nodes can transmit RACH messages.
Claim 6 of the Patent 
wherein the RACH capability of each neighboring access node is associated with a type of access node.
Claim 2-6, 8, 10-15, and 18-20 of the current application are similar to and rejected by claims 2-7, 9-14 and 16-17 of the Patent.


Claims 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11259227 in view of Applicant submitted prior art in the background section of the specification. 
Consider claims 7 and 16, the Patent does not teach wherein the type of access node is one of a macrocell access node, a mini-macro access node, a small-cell access node, or a femto-cell access node.
The applicant submitted prior art further teaches wherein the type of access node is one of a macrocell access node, a mini-macro access node, a small-cell access node, or a femto-cell access node (paragraph 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and modify the above teachings for the purposes of enabling communication in different environment.
The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        9/27/22